PER CURIAM.
The state appeals from an order of the trial court placing appellant on probation. The recommended guidelines sentence was twelve to thirty months in jail or community control. The order of the court, therefore, constituted a downward departure from the recommended guidelines range. Although reasons for departure appear in the record, the court did not prepare a written statement setting forth its reasons for departure as required by State v. Jackson, 478 So.2d 1054 (Fla.1985); Hendrix v. State, 475 So.2d 1218 (Fla.1985); Fla.R.Crim.P. 3.701(d)(11).
Accordingly, we reverse and remand for the trial court to enter written reasons for its departure.
DANAHY, C.J., and SCHEB and SCHOONOVER, JJ., concur.